Title: To George Washington from Major General Nathanael Greene, 25 June 1780
From: Greene, Nathanael
To: Washington, George



Sir
Springfield June 25 1780

I have this moment receivd your Excellencys letter of this day. Maxwells brigade & Lees Light Horse will march early in the morning.
I have got no further intelligence but Col. Dayton expects some to Night.
I shall be under the necessity to go by the way of Morris, and will join the Army as soon as I have put things in a proper train in the Quarter Masters Department at that place.
Your Excellency will receive by this Express, the report of the Action of day before yesterday. I am with great respe[c]t Your Excellencys Most Obedt humble Ser.

Nath. Greene

